Citation Nr: 0013313	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 10 percent for status 
post fracture of the left ankle.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from October 
1984 to March 1985 and from August 1986 to September 1987 in 
the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1997, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim for a 
compensable rating for her service-connected status post 
fracture of the left ankle.  The appellant subsequently 
perfected an appeal of that decision.

In a December 1998 decision, the RO awarded the appellant an 
increased evaluation to 10 percent, effective June 27, 1997, 
the date of her claim.  The appellant maintained her 
disagreement with the assigned rating.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant's left ankle is not ankylosed, is normal on 
x-ray with no evidence of fracture or dislocation, and is 
diagnosed with only a slight loss of function due to pain as 
manifested by some weakness and dorsiflexion of zero to 18 
degrees and plantar flexion of zero to 41 degrees, with no 
instability, effusion, redness, heat, or edema.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for status 
post fracture of the left ankle are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of her left ankle disability constitutes a plausible 
or well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board further finds that the VA has met its 
statutory obligation to assist her in the development of her 
claim. 38 U.S.C.A. § 5107(a) (West 1991).  The RO has 
obtained or attempted to obtain all records identified by the 
appellant, or has given the appellant ample time to submit 
evidence on her own behalf.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the appellant's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Finally, we note that governing VA regulations, set forth at 
38 C.F.R. § 4.40 (1999) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (1999).  

The RO originally awarded entitlement to service connection 
for the appellant's left ankle disability in December 1988 
when the RO assigned a noncompensable rating, effective 
September 9, 1987.  As noted previously, in a December 1998 
decision, the RO awarded the appellant an increase in her 
evaluation to 10 percent, effective June 27, 1997, the date 
of her claim.  

The appellant contends that her ankle is constantly painful, 
with limitation of motion, weakness, stiffness, swelling, 
heat, redness, instability, giving way, locking, 
fatigability, and lack of endurance.  She also contends that 
her ankle is disfigured and that she misses work due to the 
disability and that it impacts on her activities of daily 
living.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the appellant's left ankle disability by application of the 
criteria set forth in Diagnostic Code 5271.  Under this 
provision, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle, and a 20 percent rating is 
warranted for a marked limitation of motion of the ankle.

The medical evidence shows that the appellant has not had 
surgery on her ankle, (Diagnostic Code 5274, astragalectomy), 
and her ankle is not ankylosed, (Diagnostic Codes 5270, 5272, 
ankylosis); additionally, there is no evidence of a deformity 
of the os calcis or astragalus (Diagnostic Code 5273, 
malunion of the os calcis or astragalus).  Consequently, the 
Diagnostic Codes governing the evaluation of these 
impairments of the ankle are not applicable in the present 
case.

Moreover, the Board notes that the medical evidence contains 
no diagnosis of arthritis of the left ankle, and x-ray 
evidence was negative for degenerative joint disease.  
Accordingly, the Board finds that the appellant does not have 
arthritis of the left ankle, and the provisions affecting 
claims involving arthritic disabilities are not applicable.  
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010 (1999); 
VA O.G.C. Prec. 9-98 (Aug. 14, 1998).  

The medical evidence of record shows that the appellant was 
treated at the University of Alabama Hospital in July 1997 
for left ankle pain.  She reported pain on prolonged standing 
and swelling.  Physical examination showed tenderness of the 
left ankle anteriorly and through the right malleoli, with no 
swelling, full range of motion, no tenderness over the foot, 
and no fracture on x-ray.  She was advised to apply heat and 
elevate her ankle.

In October 1998 the appellant was provided a VA joints 
examination.  The appellant reported that she was a secretary 
at the University of Alabama and that her ankle does not 
interfere with her work except when she has to walk for a 
long time.  She stated that she takes 800 milligrams of 
Motrin once a week, and that her ankle disability flared up 
during cold weather and was alleviated by heat.  She stated 
that she had 10 percent additional functional impairment 
during a flare-up.  She denied the need for crutches, a 
brace, a cane or other prosthetic, and reported that she had 
had no surgery on the ankle.  She also denied dislocation or 
subluxation.  The examiner noted that range of motion stopped 
when pain began, and that the appellant did not have 
ankylosis.  

Upon objective examination, the examiner found that the 
appellant's left ankle was larger than the right ankle, and 
she had slightly painful motion, some weakness and slight 
tenderness.  Her range of motion on the left ankle was 18 
degrees dorsiflexion and 41 degrees plantar flexion, with 
normal range of motion being 20 degrees dorsiflexion and 45 
degrees plantar flexion.  Her left ankle had no edema, no 
effusion, no instability, no redness, no heat, no abnormal 
movement, and no guarding of movement.  She did not walk with 
a limp or carry a cane or appliance.  The x-rays taken that 
day were negative for abnormality and fracture.  The examiner 
diagnosed "post fracture mechanical derangement of the left 
ankle with only slight loss of function due to pain."

Assessing the appellant's degree of disability based on 
limitation of motion, functional impairment due to pain on 
use, and weakness and fatigability of the joint, the Board 
finds that an increase in the 10 percent rating currently 
assigned to her service-connected left ankle disability is 
not warranted.  The veteran's limitation of motion is only 
two degrees off normal in dorsiflexion and only four degrees 
off normal in plantar flexion, which does not suggest a 
"marked" limitation of motion sufficient for an increase 
under the criteria in Diagnostic Code 5271.  

Additionally, with regard to any limitation of functional 
ability, this limitation must be supported by adequate 
pathology and supported by objective evidence.  38 C.F.R. 
§ 4.40 (1999).  In the present case, although the appellant 
contends that her left ankle pain is significantly limiting, 
the objective evidence does not bear this out.  The examiner 
noted that the veteran stopped motion in her ankle when pain 
began; thus the examination findings indicate that pain 
restricts her motion by less than 5 degrees in plantar and 
dorsiflexion.  Moreover, the objective findings note only 
"slight" tenderness or "some" weakness, descriptions that 
do not support a finding of considerable functional 
impairment, but rather, support the examiner's medical 
conclusion that the veteran's left ankle disability results 
in only slight loss of function due to pain.  Given that the 
veteran is already compensated at the 10 percent rate for a 
moderate limitation of motion, despite being limited by less 
than 5 degrees in both plantar and dorsiflexion, the Board 
finds that any additional functional impairment of her left 
ankle caused by pain on use is already being adequately 
compensated in her current 10 percent disability evaluation.  
Therefore, her claim of entitlement to a rating greater than 
10 percent is denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 10 percent for status 
post fracture of the left ankle is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

